Citation Nr: 9900978	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-04 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, 
secondary to Agent Orange exposure in service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  That rating decision denied the 
appellants claim of entitlement to service connection for 
psoriasis, secondary to inservice Agent Orange exposure. 

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans service organizations 
and his states veterans department.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that he was exposed to 
Agent Orange during his active duty service in the Republic 
of Vietnam.  He alleges that as a result of this exposure he 
developed psoriasis and that this condition has remained 
present ever since.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a skin disorder, claimed as a residual 
of exposure to Agent Orange while in service, is well 
grounded.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.
 
2.  The veterans service medical records do not show any 
diagnosis of chloracne or any other acneform disease during 
service or within the first year after the veteran left the 
Republic of Vietnam.

3.  The veterans discharge examination, performed in July 
1969, noted that his skin was normal.

4.  A post service VA physical examination, performed in July 
1972, noted that the veterans skin exhibited no abnormal 
findings.

5.  The earliest post service medical reports referring to 
treatment for a skin disorder, including psoriasis, are dated 
in 1980, over 10 years after the veterans discharge from 
service.  There is no medical opinion, or other competent 
evidence, linking this condition to the veteran's active duty 
military service.

7.  The veterans psoriasis is not among the disorders for 
which the law provides a presumption of service connection 
when manifested subsequent to exposure to Agent Orange in 
service.

8.  The veteran has not presented a plausible claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service, and, therefore, there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim. 38 U.S.C.A. §§ 101(16), 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a well grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkins disease, multiple myeloma, non-Hodgkins 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (1998).  
Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veterans 
claim shall fail.  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

II.  Factual Background

The RO has retrieved the veterans service medical records 
and they appear to be complete.  A review of the veterans 
report of separation, Form DD 214, revealed that he served on 
active duty from September 1967 to July 1969, including 
service in the Republic of Vietnam.   A pre-induction 
examination was conducted in April 1966.  The report of this 
examination noted that the veteran had a one-inch scar on his 
upper lip and a three-inch scar on the left costal posterior 
area.  The veterans induction examination, dated September 
1967, noted essentially normal findings throughout.  An 
August 1968 treatment report noted that the veteran was 
treated for first-degree facial burns caused by an exploding 
gas heater.  An October 1968 treatment report indicated that 
the veteran had a wart removed from his right index finger.  
In July 1969, the veterans discharge examination was 
conducted.  The report of this examination noted that the 
veterans skin was normal.  A medical history report, 
completed at that same time, noted that the veteran had not 
previously experienced any skin diseases.  

In July 1972, a VA general physical examination was 
conducted.  The report of this examination indicated that the 
veterans skin showed no abnormal findings. A diagnosis 
of bilateral conjunctivitis was given.

In January 1997, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he first noticed 
little patches starting [a]s soon as I left the Army.  
Specifically, he stated that the patches started to appear 
in 1970, 1971 more or less.  He claimed that he was treated 
for this condition by Dr. Martin and other physicians, but 
that he could not remember their names.  The veterans 
representative argued that the veterans skin disorder had 
not been given a clear diagnosis and requested that the 
veteran be given a complete VA skin examination.  

A medical treatment report, dated February 1997, was received 
from R. Martin, M.D.  In his report, Dr. Martin noted that 
the veteran has been in treatment for Psoriasis from 1980 
to the present.  The report noted that the veteran 
currently has lesions over his entire body, including his 
scalp and nails.

In March 1997, a VA skin examination was conducted.  The 
report of this examination noted the veterans narrative 
history of a skin disorder since he finished his Army 
training in 1973.  Physical examination revealed 
erythematous thick plaques on the scalp, back, flanks, 
elbows, forearms, buttocks, thighs, and legs.  The report 
concluded with a diagnosis of psoriasis.


III.  Analysis

Review of the appellants claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Boards decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The Board finds that, although the veteran has met the 
regulatory presumption of exposure to Agent Orange during 
active service in the Republic of Vietnam during the Vietnam 
era, no competent medical evidence has been submitted 
demonstrating that he currently has a skin disorder entitling 
him to a presumption of service connection.  His service 
medical records do not show any diagnosis of chloracne or any 
other acneform disease during service or within the first 
year after the veteran left the Republic of Vietnam.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza, at 506; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The Board has thoroughly reviewed the claims file.  However, 
in the absence of competent evidence showing that the veteran 
currently has a skin disorder causally related to some 
incident of service, we do not find a plausible claim.  The 
veterans service medical records do not show treatment for 
or a diagnosis of psoriasis.  The veterans discharge 
examination, dated July 1969, noted that the veterans skin 
was normal.  A medical history report, completed at that 
time, noted that the veteran had not previous experienced 
skin diseases.  A VA physical examination, performed in July 
1972, three years after the veterans discharge from the 
service, noted that the veterans skin exhibited no 
abnormal findings.  The treatment report from Dr. Martin, 
dated February 1997, indicates that the veteran has been 
treated for psoriasis since 1980.   However, the report does 
not attribute this condition to the veterans military 
service or his presumed exposure to Agent Orange over 10 
years earlier.  Moreover, psoriasis is not among the 
disorders for which the law provides a presumption of service 
connection when manifested subsequent to exposure to Agent 
Orange in service.

Although the veteran contends that he developed a skin 
disorder as a result of exposure to Agent Orange during 
service, his opinion is not competent evidence to establish 
the etiology of this condition.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that he has a current skin disorder 
that is the result of his exposure to Agent Orange over 20 
years ago. See Espiritu v. Derwinski, 2 Vet. App. 495 (1992); 
Grottveit, 5 Vet. App. at 93.  Although he claims that he 
received treatment shortly after his discharge from the 
service, he has not provided any information identifying 
these physicians.  The one individual he did name, R. Martin, 
M.D., indicated that he had only been treating the veteran 
for psoriasis since 1980.  Moreover, the veterans 
contentions appear to contradict the findings of the July 
1972 VA physical examination.  That examination, performed 
three years after the veterans discharge from the service, 
noted that the veterans skin revealed no abnormal 
findings.

In view of the above, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
Accordingly, his claim for service connection for a skin 
disorder, secondary to Agent Orange exposure in service, must 
be denied.  

Where the veteran has not met this burden, the VA has no duty 
to assist him in developing facts pertinent to his claim and 
no duty to provide him with a VA medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete and, depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Unlike the situation in Robinette, the veteran has 
not put VA on notice of any other records.  See Epps v. 
Brown, 9 Vet. App. 341 (1996).

Although the RO did not specifically state that it denied the 
veterans claim on the basis that it was not well grounded, 
we conclude that this error was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995)(en banc).


ORDER

Because it is not well-grounded, the veterans claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
